                       Case 1:18-cv-03668-BPG Document 85 Filed 12/02/20 Page 1 of 2
                                         UNITED STATES DISTRICT COURT
                                                 DISTRICT OF MARYLAND

               CHAMBERS OF                                                                    101 WEST LOMBARD STREET
              BETH P. GESNER                                                                 BALTIMORE, MARYLAND 21201
CHIEF UNITED STATES MAGISTRATE JUDGE                                                                 (410) 962-4288
      MDD_BPGchambers@mdd.uscourts.gov

                                                                      December 2, 2020

           BY EMAIL                                                   Gary Gilkey, Esq.
           Stanley Abler                                              Baltimore City Law Department
           Pro Se                                                     100 N. Holliday St.
           P.O. Box 1268                                              Baltimore, MD 21202
           Pasadena, MD 21123

                    Subject:     Abler v. City of Baltimore, et al.
                                 Civil No.: BPG-18-3668


           Dear Counsel and Mr. Abler:

                   I have reviewed your letters, filed pursuant to my informal discovery dispute procedure,
           of November 12, 2020 (ECF No. 82) and November 13, 2020 (ECF Nos. 83, 84) detailing
           outstanding discovery disputes regarding plaintiff’s Document Request No. 20 and plaintiff’s
           Interrogatory No. 16.

                   Regarding plaintiff’s Production Request No. 20, I previously instructed defendants to
           provide Special Reports for all identified individuals. (ECF No. 81). Plaintiff argues that
           Special Reports were required for individuals listed on Exhibit H but defendants state that
           Special Reports were not required for these individuals. (ECF No. 83 at 2). Defendants instead
           maintain that the Exhibit H individuals entered into settlement agreements, which were provided
           to plaintiff. (Id.) Plaintiff argues that he witnessed two additional employees complete Special
           Reports, but defendants state that they have provided all Special Reports in their possession. (Id.
           at 2-3). Defendants indicated they would follow-up with Captain Wayne Robinson if plaintiff
           provided the names of these two additional employees. (Id. at 3). Defendants should produce
           any additional responsive documents they have and in addition, should affirm, in writing, to
           plaintiff that all responsive documents have been produced. Any additional documents and the
           affirmation should be produced by no later than December 16, 2020.

                   Regarding plaintiff’s Interrogatory No. 16, plaintiff requests the names, separation letters,
           and accommodation request paperwork associated with similarly situated employees, arguing
           that these documents will show whether plaintiff was treated differently by defendants than these
           other employees and allow plaintiff to depose these employees. Defendants have identified two
           similarly situated employees. (ECF No. 83 at 1-2). In the case of similarly situated employees
           in discrimination cases, identifying information and personnel records are discoverable, despite
           privacy concerns, if the court finds “(1) [the] material is clearly relevant; and (2) the need for
           disclosure is compelling because the information sought is not otherwise readily
           available.” James v. Peter Pan Transit Mgmt., Inc., No. 5:97-CV-747-BO-1, 1999 WL 735173,
           at *11 (E.D.N.C. Jan. 20, 1999); see also Kirkpatrick v. Raleigh Cnty. Bd. of Educ., No. 95-
           2491, 1996 WL 85122, at *2 (4th Cir. Feb. 29, 1996). Given the privacy and sensitivity of these
         Case 1:18-cv-03668-BPG Document 85 Filed 12/02/20 Page 2 of 2
Abler v. City of Baltimore, et al.
Civil No.: BPG-18-3668
December 2, 2020
Page 2

records, the court “must weigh the significant privacy interests at stake against the need for the
information contained in the personnel files.” Halim v. Baltimore City Bd. of Sch. Comm'rs, No.
WMN-11-2265, 2012 WL 2366338, at *2 (D. Md. June 20, 2012).

        In this case, plaintiff has adequately articulated the need for these sensitive documents –
without them, plaintiff will not be able to ascertain if the similarly situated individuals received
different treatment than he did following the onset of their disability. This information is vital to
plaintiff’s claim of discrimination. Given the sensitivity of these documents, however, a
protective order must be in place to govern the use of this information.

        So as to facilitate the entry of the protective order, and to ensure that plaintiff is advised
as to the requirements and restrictions of the protective order, I am appointing, by separate
letter, Mr. Rafiq Gharbi, Esq. who has been appointed to represent plaintiff in connection with
settlement discussions in this case. Mr. Gharbi’s appointment is for the additional limited
purpose of advising plaintiff regarding the entry of the protective order as well as the importance
of plaintiff’s compliance with the terms of the protective order, to include ensuring that the
information subject to the protective order be filed under seal in any court filings.

        The parties are directed to confer regarding the court’s standard protective order and
submit a proposed protective order for my review and signature by no later than December 16,
2020. See Local Rule 104.13; Stipulated Order Regarding Confidentiality of Discovery
Material, Local Rules App’x D at 142-146. The discoverable information should be produced by
no later than seven days following the entry of the protective order.

       As you know, I suspended the scheduling order in this case (see ECF No. 79), pending
the resolution of the then pending discovery disputes. In light of this letter order, the parties
should confer and provide a proposed scheduling order by no later than December 22, 2020.

       Notwithstanding the informal nature of this letter, it is an Order of the court and will be
docketed accordingly.


                                                      Very truly yours,


                                                        /s/
                                                      Beth P. Gesner
                                                      Chief United States Magistrate Judge

Cc: Mr. Rafiq Gharbi, Esq.
